Judgment unanimously reversed on the law and action remitted to Onondaga County Court for a jury trial. Memorandum: Appellant was 17 years old when indicted for grand larceny, third degree. While represented by counsel, appellant signed a consent to be treated as a youthful offender and after investigation he was determined to be eligible for such treat*728ment. Upon arraignment he was informed that having consented to youthful offender treatment he was entitled to a trial but without a jury. Appellant then pleaded guilty and was sentenced to a reformatory period of imprisonment up to four years. This appeal presents the same issue decided by this court in the case of People v. Sawyer (33 A D 2d 242). The opinion in Sawyer (p. 245) fully sets forth our reasoning and cites the authorities upon which we rely in holding that “ Appellant was effectively denied that right [trial by jury] when he in substance was required to consent to a nonjury trial as a prerequisite to consideration for adjudication as a youthful offender.” This denial of his constitutional right to a jury trial for a serious crime requires a reversal of appellant’s conviction. (Appeal from judgment of Onondaga County Court adjudging defendant a youthful offender.) Present—Goldman, P. J., Witmer, Gabrielli, Moule and Bastow, JJ.